        Case 14-15464-elf           Doc 83     Filed 12/24/19 Entered 12/24/19 13:34:48         Desc Main
                                               Document      Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF PENNSYLVANIA
                                           ROBERT N.C. NIX BUILDING
                                             900 MARKET STREET
                                                  SUITE 400
                                           PHILADELPHIA 19107-4299
Timothy B. McGrath                                                                                         Telephone
Clerk                                                                                                  (215) 408-2800
                                                         12/24/19

            Re:        Edward C. Malloy
                       Bankruptcy No.: 14-15464-elf
                       Civil Action No. 19-5181

Dear Kate Barkman, Clerk of Court:

       We herewith transmit the following document(s) filed in the above matter(s), together with a copy of the
docket entries:

       () Certificate of appeal from order entered by the Honorable .
            Notice of appeal filing fee ()paid ()not paid

       (XX) Designation of Record on AMENDED Appeal Filed. Transcript of hearing from 11/27/19 has been
            ordered but not received or docketed. Will forward upon receipt.
       () Designation of Record on Appeal Not Filed

       () Supplemental certificate of appeal.

       () Motion for leave to appeal filed .
            () Answer to motion filed .

       () Proposed findings of fact and conclusions of law entered by the Honorable .
            () Objections filed .

       () Report and recommendation entered by the Honorable .

            () Objections filed .

       () Original record transferred to the District Court pursuant to the order of the Honorable .

       () Other:

       Kindly acknowledge receipt on the copy of the letter provided.

                                                 For the Court

                                                 Timothy B. McGrath
                                                 Clerk

                                                 By:     C. Wagnr
                                                 Deputy Clerk


Received Above material or record tile this              day of                  , 20      .

Civil Action No.                                 Signature:

Miscellaneous No.                                Date:

Assigned to Judge                                                                                      BFL5.frm(rev 11/8/17)
